Motion Granted; Reversed and Rendered and Memorandum Opinion filed January
24, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-10-01018-CV
                                    ____________

              STEWART TITLE GUARANTY COMPANY, Appellant

                                            V.

        SUGAR LAND—SETTLERS WAY/PONDEROSA, LTD., Appellee


                        On Appeal from the 61st District Court
                                Harris County, Texas
                          Trial Court Cause No. 2008-40783



                      MEMORANDUM                     OPINION

       This is an appeal from judgment signed August 9, 2010. On January 17, 2012, the
parties filed a joint motion to dismiss the appeal because they have reached an agreement to
settle and compromise their differences in the underlying suit. The parties ask this court
to reverse the judgment of the court below and render judgment effectuating the parties’
agreement. See Tex. R. App. P. 42.1(a)(2)(A). We grant the motion.
       Accordingly, the judgment of the court below is reversed and we render judgment
that Sugar Land—Settlers Way/Ponderosa, Ltd. take nothing of and from Stewart Title
Guaranty Company.

       We order the supersedeas bond number 22 030 020, posted on August 13, 2010, by
Stewart Title Guaranty Company, as Principal, and Liberty Mutual Insurance Company, as
Surety, in the amount of $2,971,783.00, released, and the surety, Liberty Mutual Insurance
Company, is released from its obligations under the bond. Costs on appeal are taxed
against the party incurring the same.



                                        PER CURIAM


Panel consists of Chief Justice Hedges and Justices Seymore and Christopher.




                                            2